DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 08/20/2019 are accepted by the Examiner.
Specification
The disclosure filed on 08/20/2019 is accepted by the Examiner.
Examiner’s Note:
The recitation in paragraph [0048] of the specification, that specifically indicates that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” has been taking into account for the definition of “A computer program product comprising a computer readable storage medium” claimed in claims 11-19.  For this reason claims 11-19 are considered as statutory subject matter under 35 USC § 101.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions which are executed by the at least one processor to specifically configure the at least one processor to implement a cohort adversarial input detection (CAID) system and a machine learning comprising processing input data representing a first image to generate a first classification output, generating, by an image cohort search and retrieval (ICSR) engine of the CAID system, a cohort of one or more second images that are visually similar to the first image based on a comparison of visual characteristics of the first image to visual characteristics of images in an image repository, processing, by a cohort-based machine learning computer model of the CAID system, the cohort of one or more second images to generate a second classification output, comparing, by an adversarial input detection (AID) engine of the CAID system, the first classification output to the second classification output, determining, by the AID engine, whether or not the first image is an adversarial image based on results of the comparing, and in response to a determination that the first image is an adversarial image, initiating performance of a mitigation operation by a mitigation system, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gu (US 20200410335 A1) discloses Detecting and Purifying Adversarial Inputs in Deep Learning Computing Systems.
Edwards (US 20190188830 A1) discloses Adversarial Learning of Privacy Protection Layers for Image Recognition Services.
Saripalli (US 20200337648 A1) discloses medical machine time-series event data processor.
Hsieh (US 10628943 B2) discloses deep learning medical systems and methods for image acquisition.
Carvalho (US 20190318099 A1) discloses Using Gradients to Detect Backdoors in Neural Networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636